Name: Commission Regulation (EEC) No 1592/87 of 5 June 1987 amending Regulation (EEC) No 1805/78 on the withdrawal by fruit and vegetable producers' organizations of products not complying with their marketing rules
 Type: Regulation
 Subject Matter: trade policy;  agricultural structures and production;  plant product;  marketing;  prices
 Date Published: nan

 Official Journal of the European Communities No L 146/536. 6. 87 COMMISSION REGULATION (EEC) No 1592/87 of 5 June 1987 amending Regulation (EEC) No 1805/78 on the withdrawal by fruit and vegetable producers' organizations of products not complying with their marketing rules HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 1 805/78 is replaced by the following : 'Article 2 The withdrawal price to be used for calculating the indemnity for products not offered for sale shall be determined by applying to the purchase price the conversion factors fixed by Commission Regulation (EEC) No 3587/86 (3). THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1351 /86 (2), and in particular the second subparagraph of Article 15 ( 1 ) thereof, Whereas Commission Regulation (EEC) No 3587/86 of 20 November 1986 fixing the conversion factors to be applied to the buying-in prices of fruit and vegetables (3) applies with effect from 1 May 1987 in respect of cauli ­ flowers and from 1 June 1987 in respect of other prod ­ ucts ; whereas Commission Regulation (EEC) No 1805/78 (4), as amended by Regulation (EEC) No 1449/85 (*), should therefore be amended ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, (3) OJ No L 334, 27. 11 . 1986, p. 1 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 May 1987 in respect of cauliflowers and from 1 June 1987 in respect of other products. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 June 1987. For the Commission Frans ANDRIESSEN Vice-President 0 OJ No L 118 , 20 . 5 . 1972, p. 1 . 0 OJ No L 119, 8 . 5. 1986, p. 46. O OJ No L 334, 27. 11 . 1986, p. 1 . ( ¦) OJ No L 205, 29 . 7 . 1978 , p. 64. ¥) OJ No L 144, 1 . 6 . 1985, p. 50.